Citation Nr: 0001854	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for avitaminosis.  

2.  Entitlement to service connection for dysentery.  

3.  Entitlement to service connection for peptic ulcer 
disease.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.  

5.  Entitlement to an increased evaluation for irritable 
bowel syndrome with helminthiasis and undernutrition, 
currently evaluated as 30 percent disabling.  

6.  Entitlement to an evaluation in excess of 30 percent for 
ischemic heart disease prior to January 12, 1998.  

7.  Entitlement to an evaluation in excess of 60 percent for 
ischemic heart disease for the period beginning on January 
12, 1998.  

8.  Entitlement to an earlier effective date for service 
connection for ischemic heart disease.  

9.  Entitlement to an earlier effective date for service 
connection for irritable bowel syndrome, prior to April 13, 
1992.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served in the Armed Forces of the United States 
beginning in December 1941.  He was a prisoner of war (POW) 
from April 1942 to December 1942.  He was in no casualty 
status from December 1942 to February 1946.  He was separated 
from the service in February 1946.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

The veteran's representative in his October 1999 written 
argument included thirteen issues as being on appeal.  In 
reviewing the claims folder the Board has determined that the 
veteran has appealed only eight issues (one of which is 
divided into two time periods) to the Board of Veterans' 
Appeals (Board).  In October 1998 the RO issued a rating 
decision which denied an increased rating for ischemic heart 
disease, service connection for respiratory infection, benign 
prostatic hypertrophy, bladder obstruction and wound of the 
left ear.  The RO also denied entitlement to a total rating 
based on individual unemployability.  The RO issued a letter 
to the veteran in November 1998 which informed him of the 
October 1998 decision.  The RO then issued a supplemental 
statement of the case which included the issues on appeal and 
several of the issues denied in October 1998.  The claims 
folder does not include a notice of disagreement as to the 
additional issues denied in the October 1998 RO rating 
action.  The letter enclosed with the supplemental statement 
of the case clearly informed the veteran that a substantive 
appeal was required to perfect an appeal as to any additional 
issues.  

The Board has determined that the issues presently in 
appellate status are those on the title page.  The Board is 
unable to determine if the written argument of the veteran's 
representative is a notice of disagreement with the 
additional issues included in the October 1998 decision.  For 
that reason those issues are referred to the RO for 
clarification of the veteran's intentions and any other 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has not submitted medical evidence which 
includes a current diagnosis of avitaminosis or any residuals 
of avitaminosis.  

2.  The veteran has not submitted medical evidence which 
includes a current diagnosis of dysentery or any residuals of 
dysentery.  

3.  The veteran has not submitted medical evidence which 
includes a current diagnosis of peptic ulcer disease.  

4.  The veteran has not submitted medical evidence which 
includes a current diagnosis of post-traumatic stress 
disorder.  

5.  The veteran's irritable bowel syndrome with helminthiasis 
with undernutrition causes disability which is commensurate 
with severe impairment under Diagnostic Code 7319.  It has 
not resulted in periods of hospitalization and it is not of 
an unusual nature.

6.  The veteran's ischemic heart disease prior to January 12, 
1998, did not produce an acute coronary thrombosis or 
occlusion or substantiated angina attacks.  The veteran was 
able to perform more than light manual labor.  

7.  On and after January 1998 the veteran's arteriosclerotic 
heart disease caused dyspnea, fatigue and chest pain.  He was 
able to perform physical activity of 5 to 4 METs.  The 
veteran was able to perform ordinary physical activity.  

8.  By a December 1998 rating decision, the RO established 
the effective date for the grant of service connection for 
ischemic heart disease as August 24, 1993, the effective date 
of liberalizing legislation that stated that the term 
ischemic heart disease was included in beriberi heart 
disease.

9.  The veteran filed a claim for service connection for 
prisoner of war incurred disabilities in April 1992.

10.  Helminthiasis was first diagnosed in February 1993 and 
irritable bowel syndrome was first diagnosed in March 1994.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim for 
service connection for avitaminosis.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran has not submitted a well grounded claim for 
service connection for dysentery.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The veteran has not submitted a well grounded claim for 
service connection for peptic ulcer disease.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The veteran has not submitted a well grounded claim for 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  

5.  The criteria for an evaluation in excess of 30 percent 
for irritable bowel syndrome with helminthiasis and 
undernutrition have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§3.321, 4.114, Diagnostic 
Code 7319 (1999).  

6.  The criteria for an evaluation in excess of 30 percent 
for the period prior to January 1998 for ischemic heart 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).  

7.  The criteria for an evaluation in excess of 60 percent, 
for the period beginning in January 1998, for ischemic heart 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).  

8.  The criteria for an earlier effective date for service 
connection for ischemic heart disease have not been met.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).

9.  The criteria for an earlier effective date for service 
connection for irritable bowel syndrome, prior to April 13, 
1992, have not been met.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  On April 13, 1992, a claim for 
compensation for "POW-incurred diseases," was received from 
the veteran.  In December 1992 the veteran requested that his 
claim for service connection for wounds of the face, left 
forearm, upper front chest, and right knee be reopened.  He 
also raised claims for service connection for diseases he 
claims were incurred as a POW.  He specifically raised the 
issue of service connection for avitaminosis, starvation, 
malnutrition, other nutritional deficiencies, chronic 
dysentery, malaria, bronchial and gastro-intestinal diseases, 
stress and anxiety.  

VA examinations of the veteran were performed in February 
1993.  An examination for systemic diseases revealed 
diagnoses of mild undernutrition, with no evidence of 
avitaminosis, beri-beri or dysentery.  The examination was 
positive for helminthiasis.  The veteran weighed 63 
kilograms.  The diagnosis was no evidence of peptic ulcer 
disease.  The veteran had an annular constricting defect that 
was probably a new growth at the hepatic flexure.  

A VA mental disorders examination was performed in February 
1993.  The diagnosis was attributable condition not related 
to a psychiatric disorder.  The examiner specifically noted 
that there was no evidence of post-traumatic stress disorder.  

In an April 1993 rating decision the RO granted service 
connection for helminthiasis with undernutrition, effective 
December 10, 1992.  A 10 percent rating was assigned.  The RO 
denied service connection for avitaminosis, beriberi, 
dysentery, peptic ulcer disease and post-traumatic stress 
disorder.  

The RO received the veteran's notice of disagreement with the 
RO decision denying him service connection for POW incurred 
diseases in June 1993.  

In September 1993 the veteran submitted a copy of a clinical 
evaluation from the VA.  The statement noted that the veteran 
had been evaluated for bladder obstruction outlet secondary 
to a small obstructing prostate.  An electrocardiogram 
revealed that the veteran had sinus bradycardia.  

The veteran submitted a substantive appeal in October 1993.  

In January 1994 the veteran submitted a claim for irritable 
bowel syndrome.  

A VA intestinal examination of the veteran was performed in 
March 1994.  The diagnoses were moderate undernutrition, 
irritable bowel syndrome and positive history of 
helminthiasis without present evidence of that disease.  

In April 1994 the RO denied the claim for an increased rating 
for helminthiasis with undernutrition.  The 10 percent rating 
was continued.  

The veteran submitted a notice of disagreement with the 
denial of an increased rating for helminthiasis in May 1994.  
He submitted a substantive appeal as to that issue in July 
1994.  

A VA examination of the digestive system was performed in May 
1995.  The veteran weighed 57.8 kilograms.  The veteran had 
episodes of diarrhea and sometimes of constipation.  The 
diagnosis was helminthiasis not seen on his stool smear and 
moderate undernutrition.  

A May 1995 RO decision continued the 10 percent rating for 
helminthiasis.  

In December 1995 the RO granted service connection for 
irritable bowel syndrome with helminthiasis.  An increased 
rating to 30 percent retroactive to December 10, 1992, was 
granted.  In June 1996 the veteran filed a notice of 
disagreement with the effective date of the 30 percent rating 
for irritable bowel syndrome with helminthiasis.  

The veteran submitted copies of VA treatment records in March 
1996.  They included a report of an EKG which revealed left 
ventricular hypertrophy.  

In April 1996 the RO found that the decision which assigned 
December 10, 1992, as the effective date for the grant of 
service connection for irritable bowel syndrome was clearly 
and unmistakably erroneous.  An effective date of April 13, 
1992, was assigned, which was date of receipt of his claim.  
An earlier effective date based on 38 C.F.R. § 3.114 was 
denied.

VA examinations were performed in April 1996.  Examination of 
the eyes included diagnoses of senile immature cataracts in 
the right and left eyes, senile macular degeneration and no 
optic atrophy in either eye.  An examination of the 
respiratory system found no lung disease.  An examination for 
diseases of the heart included diagnosis of arteriosclerotic 
heart disease.  Examination of the digestive system noted 
constipation.  In May 1996 a VA examination for systemic 
diseases was performed.  No residuals of malnutrition were 
diagnosed and no evidence of avitaminosis was found.  

In September 1996 the RO granted service connection for 
ischemic heart disease.  A 30 percent rating was assigned.  
Service connection for optic atrophy was denied.  

The veteran filed a notice of disagreement with the effective 
date of service connection for ischemic heart disease of 
November 20, 1995.  The veteran contended that the proper 
date was August 24, 1993, the date of liberalizing 
legislation.  In March 1997 the veteran submitted his 
substantive appeal as to that issue.  

VA examinations were performed in January 1998.  A VA 
examination for mental disorders found no evidence of post-
traumatic stress disorder.  A VA examination for systemic 
conditions noted under diagnosis that no residual evidence of 
avitaminosis, malnutrition or dysentery was found.  The 
veteran had mild anemia that was probably secondary to 
intestinal parasitism.  An examination of the digestive 
system found no peptic ulcer disease or irritable bowel 
syndrome.  An orthopedic examination included diagnosis of 
healed fracture of the right ribs and degenerative arthritis.  
Post traumatic arthritis was not seen on x-rays.  

Private medical records from April 1998 included an 
echocardiograph.  

The veteran was reexamined by the VA in April 1998.  
Arteriosclerotic heart disease was diagnosed.  A functional 
assessment that the veteran could perform ordinary physical 
activity was noted.  It was also noted that more than light 
manual labor might be feasible.  A diagnosis of mild 
malnutrition probably secondary to dietary intake was noted.  
No helminthiasis was present.  There was no evidence of 
malaise or dysentery.  

In April 1998 the RO granted an earlier effective date for 
service connection for ischemic heart disease, to August 24, 
1993, the date of liberalizing POW legislation.  

Service Connection for Avitaminosis, Dysentery, Peptic Ulcer 
Disease and Post-Traumatic Stress Disorder

Initial Matters:  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that establishing service connection generally 
requires medical evidence of a current disability, see 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997).  

A claim for service connection of a disease entitled to the 
presumption of service connection for prisoners of war is 
well grounded if the claimant (1) was a prisoner of war for 
at least thirty days and (2) he or she presents a current 
diagnosis that the disease is 10 percent disabling.  See Goss 
v. Brown, 9 Vet. App. 109, 113 (1996); Suttman v. Brown, 
5 Vet. App. 127, 137 (1993).

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

If a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, certain 
diseases including avitaminosis, chronic dysentery, any of 
the anxiety states, post-traumatic osteoarthritis and peptic 
ulcer disease, shall be service-connected if manifest to a 
degree of 10 percent or more at any time after service 
discharge or release from active military service even though 
there is no record of such disease during service, provided 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 C.F.R. § 3.309 (c) (1999).  

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 C.F.R. § 3.304(e) (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.309 (1999).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including peptic ulcer 
disease, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1996); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

38 C.F.R. § 3.304 says that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  

Analysis.  The Board has carefully reviewed the medical 
evidence of record for any diagnosis of avitaminosis or 
dysentery.  The Board has also looked for any indication that 
residuals of these disabilities were found on examination.  
VA examinations have consistently noted that no diagnosis of 
avitaminosis or dysentery was appropriate and that no 
residuals of either disorder were noted on examination.  In 
the absence of any medical evidence of diagnoses of 
avitaminosis or dysentery; or their residuals the veteran's 
claim is not well grounded.  The claims folder does not 
include a current diagnosis of peptic ulcer disease.  
Therefore the claims for avitaminosis, dysentery, and peptic 
ulcer disease are not well grounded.

The veteran has been examined on several occasions to 
determine if he has post-traumatic stress disorder.  No 
evidence of post-traumatic stress disorder was found on 
examination.  The Court has clearly indicated that a current 
diagnosis of post-traumatic stress disorder is required in 
order for a claim for service connection for post-traumatic 
stress disorder to be well grounded.  See Cohen v. Brown, 
10 Vet. App. 128, 136-37 (1997).  In Gilpin v. West, 155 F.3d 
1353 (Fed. Cir 1998) the United States Court of Appeals for 
the Federal Circuit held that the requirement of current 
symptomatology at the time a claim was filed for the veteran 
to be entitled to compensation for post-traumatic stress 
disorder was reasonable and consistent with the statutory 
scheme as a whole.  

The Board has concluded that the veteran's claims for 
avitaminosis, dysentery, peptic ulcer disease and post-
traumatic stress disorder are not well grounded.  

Increased Rating 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  


Irritable Bowel Syndrome with Helminthiasis and 
Undernutrition

Irritable colon syndrome is evaluated as 30 percent disabling 
when it is severe with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (1999).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 
7331,7342, and 7345 to 7348 inclusive will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (1999).  

Analysis.  The veteran is currently receiving the maximum 
schedular evaluation for irritable bowel syndrome.  For that 
reason the Board has considered whether the veteran may be 
entitled to an increased evaluation on an extraschedular 
basis.

The Board has determined that the clinical presentation of 
the veteran's irritable bowel syndrome with helminthiasis and 
undernutrition is neither unusual or exceptional.  38 C.F.R. 
§ 3.321(b)(1)(1999).  The record does not reflect frequent 
periods of hospitalization because of his service- connected 
disability, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  Thus, the record does not present an exceptional 
case where a 30 percent evaluation is found to be inadequate.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (noting that the 
disability evaluation rating itself is recognition that the 
industrial capabilities are impaired).  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The veteran has asserted that his helminthiasis and irritable 
bowel syndrome should be rated separately.  As the 
regulations set out above specify, only a single evaluation 
under those rating codes is to be assigned.  38 C.F.R. 
§ 4.114.  

An increased rating for helminthiasis and irritable bowel 
syndrome is not warranted.  


Ischemic Heart Disease

During the pendency of this appeal VA published new 
regulations for rating disability of the cardiovascular 
system.  62 Fed. Reg. 65207-65224 (1997).  Prior to January 
12, 1998, VA regulations provided that arteriosclerotic heart 
disease during and for 6 months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc., is rated as 100 percent disabling.  After 6 months, 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded a 100 percent rating is provided.  Following 
typical history of acute coronary occlusion or thrombosis as 
above, or with history of substantiated repeated anginal 
attacks, more than light manual labor not feasible is rated 
as 60 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1997).  

Effective January 12, 1998, arteriosclerotic heart disease 
(coronary artery disease) with documented coronary artery 
disease resulting in: Chronic congestive heart failure, or; 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
is rated as 100 percent disabling.  A 60 percent rating is 
assigned when there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).  

Analysis.  When a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As this is an original rating claim as contemplated by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has considered whether the evaluation should be divided 
into stages.  An examination of the medical history does 
demonstrate that dividing the rating into stages would be 
appropriate in this case.  The VA examination in January 1998 
demonstrates increased disability.  For that reason the issue 
has been divided into two stages, one before and one after 
the January 1998 examination.  

An April 1996 VA examination of the heart diagnosed 
arteriosclerotic heart disease.  The veteran claimed he tired 
after more than normal activity.  He had chest pain, was 
fatigued and had dizziness. An April 1996 electrocardiogram 
was noted to be normal.  

May 1996 VA X-rays revealed arteriosclerotic cardiovascular 
changes.  They were the same in the VA examination dated in 
April 1996.  They had not changed significantly from the 
chest film of May 1990.  

Prior to April 1998 the veteran's ischemic heart disease was 
rated as 30 percent disabling.  The medical records do not 
demonstrate that the veteran had a history of acute coronary 
thrombosis or occlusion.  There was a history of chest pain, 
but no substantiation that they were related to angina.  
Nothing in the claims folder demonstrated that more than 
light manual labor was not feasible.  The medical evidence 
did not support the grant of a rating in excess of 30 percent 
for ischemic heart disease under the old criteria.  

Under the new criteria a higher evaluation than 30 percent 
required evidence of cardiac hypertrophy or dilation.  The 
medical record does not include any such evidence.  For the 
period prior to the VA examination in April 1998 the 
preponderance of the evidence is against the grant of an 
evaluation higher than 30 percent.

In April 1998 the veteran was afforded a VA examination which 
addressed the criteria for evaluating arteriosclerotic heart 
disease.  The veteran reported that he had dyspnea when he 
walked for about 500 meters or climbed a two story building.  
It caused chest pain.  He was able to do some light household 
chores like pulling weeds.  Examination revealed no evidence 
of congestive heart failure.  The diagnosis was that the 
veteran had arteriosclerotic heart disease, NIF, CFC II B, 4-
5 METs.  The examiner's functional assessment was that the 
veteran could perform ordinary activity and maybe more than 
light manual labor was feasible.  

The criteria in effect prior to January 12, 1998, for a 100 
percent rating required evidence of chronic congestive heart 
failure.  None was found on the VA examination.  In the 
alternative, angina on moderate exertion warranted a 100 
percent rating.  The veteran was able to walk 500 meters and 
climb 2 stories before he had angina.  If the veteran was 
unable to perform more than sedentary employment a 100 
percent rating was appropriate.  The veteran was noted to be 
able to perform light manual labor.  The evidence does not 
support the grant of a 100 percent rating under the criteria 
in effect prior to January 12, 1998.

Under the new criteria in effect as of January 12, 1998, a 
100 percent rating required chronic congestive heart failure 
or workloads of 3 METs or less resulting in symptoms or a 
left ventricular ejection fraction of less than 30 percent.  
There were no findings of congestive heart failure.  The 
veteran's functional assessment was that he could perform 4-5 
METs.  His electrocardiogram in April 1998 was noted to be 
normal.  The veteran has not demonstrated that degree of 
disability required for a 100 percent rating pursuant to the 
criteria effective as of January 12, 1998.

A rating in excess of 100 percent for ischemic heart disease 
is not warranted.  


Earlier Effective Date for Service Connection

Section 5110(a) of title 38, United States Code, provides:  
"Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim . . . 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  See also 38 C.F.R. § 3.400 (1999).  Section 
5110(g) of title 38, United States Code, "specifically" 
provides:

Subject to the provisions of section 5101 of this title, 
where compensation is awarded or increased pursuant to 
any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with 
the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In 
no event shall such award or increase be retroactive for 
more than one year from the date of application therefor 
or the date of administrative determination of 
entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Thus, section 
5110(g) constitutes a specific exception to the section 
5110(a) stricture that an effective date of an award "shall 
not be earlier than the date of receipt of application 
therefor."  The provisions of 38 C.F.R. § 3.114 provide that 
if review is initiated within one year of the effective date, 
benefits may be authorized from the date of change.  If a 
claim is reviewed at the request of the claimant more than 1 
year after the effective date of the law, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request where the veteran met all of the 
criteria of the liberalizing law when the law became 
effective.


Ischemic Heart Disease

Analysis.  VA regulations were amended effective August 24, 
1993, to provide that the statutory term "beriberi heart 
disease" included ischemic heart disease.  The veteran in 
his November 1996 notice of disagreement indicated that 
August 24, 1993, was the correct effective dated based on the 
liberalizing legislation.  

In December 1998 the RO readjudicated the veteran's claim for 
an earlier effective date for service connection for ischemic 
heart disease.  The effective date of the liberalizing 
legislation was assigned, i.e., August 24, 1993.  The 
regulations provide that the effective date of the 
liberalizing law is the earliest date that may be assigned.  
Thus, there is no basis for the assignment of an effective 
date for the grant of service connection for ischemic heart 
disease prior to August 24, 1993.


Irritable Bowel Syndrome

VA regulations were amended effective May 20, 1988, to 
include irritable bowel syndrome as a condition for which 
presumptive service connection can be granted for former 
prisoners of war who were detained or interred for at least 
30 days.

The RO granted service connection for irritable bowel 
syndrome with undernutrition and helminthiasis effective as 
of April 13, 1992, the date the veteran's claim was received.  
In his November 1996 letter the veteran asserted that service 
connection should have been granted effective one year prior 
to the receipt of his April 1992 claim.

Since the veteran's claim was reviewed more than 1 year after 
the effective date of the law, benefits may be authorized for 
a period of 1 year prior to the date of receipt of such claim 
only if the veteran met all of the criteria of the 
liberalizing law or issue at that time.  The law required 
that the claimed disability be shown to be present by 
competent medical evidence.  Helminthiasis was first 
diagnosed in February 1993 and irritable bowel syndrome was 
first diagnosed on VA examination in March 1994.  
Accordingly, there is no basis for the grant of an effective 
date earlier than April 13, 1992, for irritable bowel 
syndrome with undernutrition and helminthiasis.


ORDER

Service connection for avitaminosis is denied.  

Service connection for dysentery is denied.  

Service connection for peptic ulcer disease is denied.  

Service connection for post-traumatic stress disorder is 
denied.  

An increased rating in excess of 30 percent for irritable 
bowel syndrome with helminthiasis and undernutrition is 
denied.  

A rating in excess of 30 percent for ischemic heart disease, 
for the period prior to January 1998, is denied.  

A rating in excess of 60 percent for ischemic heart disease, 
for the period beginning in January 1998, is denied.  

The issue of an earlier effective date for service connection 
for ischemic heart disease is denied.

An earlier effective date for service connection for 
irritable bowel syndrome is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

